Case 1:19-cr-10080-NMG Document 1087-3 Filed 04/17/20 Page 1 of 7




            EXHIBIT C
Case 1:19-cr-10080-NMG Document 1087-3 Filed 04/17/20 Page 2 of 7




                                                     SINGER-VOL016-005141
Case 1:19-cr-10080-NMG Document 1087-3 Filed 04/17/20 Page 3 of 7




                                                     SINGER-VOL016-005142
Case 1:19-cr-10080-NMG Document 1087-3 Filed 04/17/20 Page 4 of 7




                                                     SINGER-VOL016-005143
Case 1:19-cr-10080-NMG Document 1087-3 Filed 04/17/20 Page 5 of 7




                                                     SINGER-VOL016-005144
Case 1:19-cr-10080-NMG Document 1087-3 Filed 04/17/20 Page 6 of 7




                                                     SINGER-VOL016-005145
Case 1:19-cr-10080-NMG Document 1087-3 Filed 04/17/20 Page 7 of 7




                                                     SINGER-VOL016-005146
